DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Esther H. Chong on March 3, 2021.

The application has been amended as follows: 
28. (Previously Presented) The display device of claim 25, 
Allowable Subject Matter
Claims 8-10, 19-32 are allowed. The claims will be renumbered as 1-17.

The following is an examiner’s statement of reasons for allowance: See below.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Analysis of claims 98 and 19 in view of Kim et al., (US 2017/0287814 A1) (“Kim”), in view of Han et al., (US 9,113,545 B2) (“Han”), in view of Shabata et al., (US 5,122,215) (“Shabata”), in light of evidentiary reference Seeger (US 4,530,863) (“Seeger”).
Regarding claim 8, Kim teaches at least in figures 2A and 6:
a substrate (510); 
a display portion (520) positioned on the substrate (510), 
a pad portion (530) positioned at one edge of the substrate (510) such that one edge of the pad portion is aligned with the one edge of the substrate (one edge of 530 is aligned with one 
a chip-on film (100) connected to the pad portion (530) through an anisotropic conductive film (600/650 hereinafter 600/650 will be called 600. Examiner notes that 650 is called a protective glue. Examiner will show below that the material of 600 can be a protective glue that can be naturally dried, e.g. room temp dried, as required by ¶ 0089), 
wherein the chip-on film (100) includes (detailed below): 
a first base film (140); 
a second base film (110) positioned on the first base film (140); 
a film pad portion (OPIN) positioned on at least one side of the second base film (110)  to overlap with the pad portion (OPIN overlaps with 530) and exposed to the outside of the first base film (140); and 

Regarding the coating layer,
According to Applicant’s specification at ¶ 0078, the coating layer (SRS) can be the same material as the anisotropic conductive film (ACF). According to ¶ 0018, the ACF can be styrene resin. Therefore, both SRS and ACF can be the same material. As such, in the final product one of ordinary skill in the art would not know where the AFC ends and SRS starts, and vice-versa. Because of this part of ACF can be considered SRS, and vice-versa. Based upon this Kim teaches:
a coating layer (170, and a part, or portion of, 600) positioned on one surface of the first base film (140) near the anisotropic conductive film (600/ is near 170),

cover the coating layer (¶ 0047, where 600 is a anisotropic conductive film; ¶ 0043 where 170 can comprise styrene resin. Therefore, both 600 can styrene as styrene is a anisotropic conductive film, and 170 can be an anisotropic conductive film. This is because styrene resin is a anisotropic conductive film; See Shabata below), and 
wherein the coating layer (170) is disposed not to overlap with the flexible substrate (500, where since 170 and 600 can be the same material this limitation is arbitrary. This is because one of ordinary skill in the art can arbitrarily definite a difference between element 600 and 170 such that the limitation above is met. This is further shown in Applicant’s figure 15, where ACF and SRS are the same material and since they are the same material there is no structural difference between the elements SRS and ACF and their relation to other structural elements.)

Kim does not explicitly teach:
wherein a thickness of the first base film is greater than a thickness of the coating layer.
However, Kim teaches all aspects of claim. Further, this limitation is merely considered a change in the thickness of the first base film and coating layer. The specification gives no 
Therefore, the specific limitation absent any criticality is only considered to be an obvious modification of the thicknesses of the respective layers, as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art. According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. Therefore, based upon the above, it would have been obvious at the time of the invention to one of ordinary skill in the art to have the claimed limitation in the device of Kim.
Additionally, the difference in thickness could be accounted for in natural process variations during the process of forming both layers.

Kim does not teach:
The substrate is a flexible substrate; 
The first base film disposed not to overlap with the flexible substrate;
the display portion including an organic light emitting diode; 


Han teaches:
The substrate (100) is a flexible substrate (col. 3 at lines 55-56); 
the display portion (region I)including an organic light emitting diode (col. 3 at lines 44-45).
It would have been obvious to one of ordinary skill in the art that the display of Kim could have been made from organic LEDs or inorganic LEDs as Han teaches that they are obvious variants of each other. Col. 3 at lines 44-45. Further, Han teaches that if one uses a transparent substrate like Kim does in ¶ 0100, where 510 can be transparent, that one of ordinary skill in the art would want to use a flexible substrate. Col. 3 at lines 55-56. Thus, based upon the teachings of Han it would have been obvious to one of ordinary skill in the art that the substrate of Kim could have been flexible and the display portion could have been made of OLEDs.

Regarding the limitation:
The first base film disposed not to overlap with the flexible substrate.
As can be seen in Examiner’s annotated drawing below Kim teaches that the first base film overlaps with the substrate. However, the difference between the two references is that in Han element 110 is flexible and curves while in Kim element 100 is not curved. Because Kim element 100 is not curved then it does not matter that 510 sticks out underneath 110. While in Han element 110 is curved and because of this it matters that element 100 does not stick out 
Thus, whether the flexible substrate 510 of Kim overlaps with the first based film 140 of Kim is a matter of choice for one of oridnayr skill in the art based upon the design requirements of having Kim 110 be curved as shown in Han figure 3, or have it be straight as shown in Kim figure 5. MPEP 2144.04(IV)(B) citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

    PNG
    media_image1.png
    738
    504
    media_image1.png
    Greyscale


Kim does not explicit state:
What the material of anisotropic conductive film is, and

Therefore one of ordinary skill in the art would look to another reference to determine what the anisotropic conductive film is made of. With slight routine research one of ordinary skill in the art would find Shibata. 

Shabata teaches:
That the material of an anisotropic conductive film can comprise metal plated spheres of styrene resin. Col. 2 at lines 1-3.
It would have been obvious to one of ordinary skill in the art to use Shabata because, as previously stated, Kim does not teach the material of the anisotropic conductive film and one of ordinary skill in the art would look to other references to determine what the material of the anisotropic conductive film. Thus, a routine search of the art would lead to Shabata’s anisotropic conductive film material.
Based upon the teachings of Shabata and Kim, 
the coating layer (Kim 170) being made of a material of the same kind as the anisotropic conductive film (Kim 600) (Kim ¶ 0043, where 170 can be styrene resin; Shabata col. 2 at lines 1-3 where the anisotropic conductive film, Kim 600, can comprise styrene resin).

Seeger teaches:
That a characteristic of styrene resin is that it can be used as a glue, and that another characteristic of Styrene resin is that it can be dried at room temperature. Col. 3 at lines at lines 36-49.
Based upon this characteristic of styrene resin,


However, even with the known characteristic of the material of Kim the prior art does not teach:
wherein the anisotropic conductive film is attached to lateral side surfaces of the pad portion and the flexible substrate located at the aligned edges of the pad portion and the flexible substrate.
This limitation is shown in Examiner’s annotated Applicant figure 15 below.

    PNG
    media_image2.png
    408
    546
    media_image2.png
    Greyscale

Regarding claim 19, Kim teaches at least in figures 2A and 6:
a substrate (510); 
a display portion (520) positioned on the substrate (510), 

the chip-on film of claim 11 (see claim 11, or claim 8),
a chip-on film (100) connected to the pad portion (530) through an anisotropic conductive film (600/650 hereinafter 600/650 will be called 600. Examiner notes that 650 is called a protective glue. Examiner will show below that the material of 600 can be a protective glue that can be naturally dried, e.g. room temp dried, as required by ¶ 0089)), 
wherein the chip-on film (100) includes (detailed below): 
a first base film (140); 
a second base film (110) positioned on the first base film (140); 
a film pad portion (OPIN) positioned on at least one side of the second base film (110)  to overlap with the pad portion (OPIN overlaps with 530) and exposed to the outside of the first base film (140); and 

Regarding the coating layer,
According to Applicant’s specification at ¶ 0078, the coating layer (SRS) can be the same material as the anisotropic conductive film (ACF). According to ¶ 0018, the ACF can be styrene resin. Therefore, both SRS and ACF can be the same material. As such, in the final product one of ordinary skill in the art would not know where the AFC ends and SRS starts, and vice-versa. 
a coating layer (170, and a part, or portion of, 600) positioned on one surface of the first base film (140) near the anisotropic conductive film (600 is near 170),
wherein the coating layer (170, and part of 600) is made of material of the same kind as the anisotropic conductive film (¶¶ 0035, and 43, where both 170 and 600 can comprise at least one of the same material insulating adhesive material such as those described in ¶ 0043) to enable an anisotropic conductive film (600) to spread out by wettability between the coating layer (170) and the anisotropic conductive film (600) while the anisotropic conductive film is pressed (this is a product-by-process limitation. Per MPEP 2113 the process does not limit the product only the structure implied by the steps. This step requires that the anisotropic conductive film 600 be on top of the coating film 170. No other structure is implied by this process step. The process step does not impart new structural features as it does provide any direction as to the spread), and 

wherein the coating layer (170, and part of 600) is coated starting from an edge of the first base film (140 covered by part of 600) to enable an anisotropic conductive film (600) to spread out and cover the coating layer (¶ 0047, where 600 is a anisotropic conductive film; ¶ 0043 where 170 can comprise styrene resin. Therefore, both 600 can styrene as styrene is a anisotropic conductive film, and 170 can be an anisotropic conductive film. This is because styrene resin is a anisotropic conductive film; See Shabata below), and 
wherein the coating layer (170) is disposed not to overlap with the flexible substrate (500, where since 170 and 600 can be the same material this limitation is arbitrary. This is because one 

Kim does not explicitly teach:
wherein a thickness of the first base film is greater than a thickness of the coating layer.
However, Kim teaches all aspects of claim. Further, this limitation is merely considered a change in the thickness of the first base film and coating layer. The specification gives no criticality or unexpected results arising from the comparison limitation, nor does Applicant in the remarks direct Examiner to any portion of the specification which contains such information. In fact, based upon page 8 of the remarks, the only support is figure 11. And, Applicant does not state that figure 11 is dimensionally correct.
Therefore, the specific limitation absent any criticality is only considered to be an obvious modification of the thicknesses of the respective layers, as the courts have held that changes in thickness without any critical aspect are within the level of skill in the art. According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since Applicant's disclosure does not teach why the range as claimed is critical to the invention when juxtaposed with the one in the prior art Applicant has not established the criticality of the claimed limitation. Therefore, based upon the above, it would 
Additionally, the difference in thickness could be accounted for in natural process variations during the process of forming both layers.

Kim does not teach:
The substrate is a flexible substrate; 
The first base film disposed not to overlap with the flexible substrate;
the display portion including an organic light emitting diode; 
the coating layer being made of a material of the same kind as the anisotropic conductive film.

Han teaches:
The substrate (100) is a flexible substrate (col. 3 at lines 55-56); 
the display portion (region I)including an organic light emitting diode (col. 3 at lines 44-45).
It would have been obvious to one of ordinary skill in the art that the display of Kim could have been made from organic LEDs or inorganic LEDs as Han teaches that they are obvious variants of each other. Col. 3 at lines 44-45. Further, Han teaches that if one uses a transparent substrate like Kim does in ¶ 0100, where 510 can be transparent, that one of ordinary skill in the art would want to use a flexible substrate. Col. 3 at lines 55-56. Thus, based upon the teachings of Han it would have been obvious to one of ordinary skill in the art that the substrate of Kim could have been flexible and the display portion could have been made of OLEDs.


Regarding the limitation:
The first base film disposed not to overlap with the flexible substrate.
As can be seen in Examiner’s annotated drawing below Kim teaches that the first base film overlaps with the substrate. However, the difference between the two references is that in Han element 110 is flexible and curves while in Kim element 100 is not curved. Because Kim element 100 is not curved then it does not matter that 510 sticks out underneath 110. While in Han element 110 is curved and because of this it matters that element 100 does not stick out underneath 110. This is because if element 100 in Han stuck out underneath element 110 of Han it would interfere with the bend radius of Han 110. 
Thus, whether the flexible substrate 510 of Kim overlaps with the first based film 140 of Kim is a matter of choice for one of oridnayr skill in the art based upon the design requirements of having Kim 110 be curved as shown in Han figure 3, or have it be straight as shown in Kim figure 5. MPEP 2144.04(IV)(B) citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

    PNG
    media_image1.png
    738
    504
    media_image1.png
    Greyscale



Kim does not explicit state:

Therefore one of ordinary skill in the art would look to another reference to determine what the anisotropic conductive film is made of. With slight routine research one of ordinary skill in the art would find Shibata. 

Shabata teaches:
That the material of an anisotropic conductive film can comprise metal plated spheres of styrene resin. Col. 2 at lines 1-3.
It would have been obvious to one of ordinary skill in the art to use Shabata because, as previously stated, Kim does not teach the material of the anisotropic conductive film and one of ordinary skill in the art would look to other references to determine what the material of the anisotropic conductive film. Thus, a routine search of the art would lead to Shabata’s anisotropic conductive film material.
Based upon the teachings of Shabata and Kim, 
the coating layer (Kim 170) being made of a material of the same kind as the anisotropic conductive film (Kim 600) (Kim ¶ 0043, where 170 can be styrene resin; Shabata col. 2 at lines 1-3 where the anisotropic conductive film, Kim 600, can comprise styrene resin).

Kim does not teach:
The substrate is a flexible substrate; 
the display portion including an organic light emitting diode; 

Han teaches:

the display portion (region I)including an organic light emitting diode (col. 3 at lines 44-45).
It would have been obvious to one of ordinary skill in the art that the display of Kim could have been made from organic LEDs or inorganic LEDs as Han teaches that they are obvious variants of each other. Col. 3 at lines 44-45. Further, Han teaches that if one uses a transparent substrate like Kim does in ¶ 0100, where 510 can be transparent, that one of ordinary skill in the art would want to use a flexible substrate. Col. 3 at lines 55-56. Thus, based upon the teachings of Han it would have been obvious to one of ordinary skill in the art that the substrate of Kim could have been flexible and the display portion could have been made of OLEDs.

Seeger teaches:
That a characteristic of styrene resin is that it can be used as a glue, and that another characteristic of Styrene resin is that it can be dried at room temperature. Col. 3 at lines at lines 36-49.
Based upon this characteristic of styrene resin,
It would have been obvious that elements 650, 600, and 170 can all be the same material.

However, even with the known characteristic of the material of Kim the prior art does not teach:
wherein the anisotropic conductive film is attached to lateral side surfaces of the pad portion and the flexible substrate located at the aligned edges of the pad portion and the flexible substrate.


    PNG
    media_image2.png
    408
    546
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822